—Appeal by the defendant (1) from a judgment of the County Court, Orange County (Byrne, J.), rendered December 16, 1991, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence, and (2) from an amended judgment of the same court, rendered July 21, 1992, revoking a sentence of probation previously imposed by the same court, upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of burglary in the third degree.
Ordered that the judgment and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., Sullivan, Altman, Hart and Friedmann, JJ., concur.